PIERCE, Chief Judge.
Appellant Jimmie Bowens was informed against in the Court of Record for Lee County charged with the sale of narcotic drugs, to-wit: marijuana. Upon trial by a jury he was found guilty as charged and, upon being accordingly adjudged guilty by the Court, he was sentenced to ten years imprisonment in the State Prison. Upon denial of motion for new trial duly filed, he has taken a direct appeal to this Court. His assignments of error raised substantially only the question as to sufficiency of the evidence to convict.
In the brief filed in this Court in his behalf by Court-appointed counsel, it is stated that “the evidence appears to be abundant for a jury to have reached the conclusion that the Appellant was guilty of the crime charged”, and that for such reason counsel “requests that he be allowed to withdraw as Attorney of Record”, citing Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d 493. After said brief was filed, this Court on July 20, 1971 entered order granting Bowens thirty days therefrom within which to file an additional brief in his own behalf as he might be advised. No such further brief has been filed.
Notwithstanding, we have carefully considered and examined the entire record filed here and find it abundantly sufficient to sustain the judgment of conviction entered. Accordingly, the judgment appealed is—
Affirmed.
HOBSON and McNULTY, JJ., concur.